DARYL ANDRUS, Defendant Below-Appellant,
v.
STATE OF DELAWARE, Plaintiff Below-Appellee.
No. 212, 2008
Supreme Court of Delaware.
April 21, 2009.

ORDER
RANDY J. HOLLAND, Justice.
This 21st day of April 2009, it appears to the Court that, on March 17, 2009, the Clerk issued a notice to appellant to show cause why his appeal should not be dismissed as moot. The appellant failed to respond to the notice to show cause within the required ten-day period; therefore, dismissal of this action is deemed to be unopposed.
NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.